Name: 2007/213/EC: Commission Decision of 2 April 2007 amending Decision 2007/31/EC laying down transitional measures as regards the dispatch of certain products of the meat and milk sectors covered by Regulation (EC) No 853/2004 of the European Parliament and of the Council from Bulgaria to other Member States (notified under document number C(2007) 1443) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  processed agricultural produce;  trade policy;  European construction;  animal product;  health;  research and intellectual property;  Europe
 Date Published: 2007-04-04; 2007-08-24

 4.4.2007 EN Official Journal of the European Union L 94/53 COMMISSION DECISION of 2 April 2007 amending Decision 2007/31/EC laying down transitional measures as regards the dispatch of certain products of the meat and milk sectors covered by Regulation (EC) No 853/2004 of the European Parliament and of the Council from Bulgaria to other Member States (notified under document number C(2007) 1443) (Text with EEA relevance) (2007/213/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/31/EC (2) lays down transitional measures as regards the dispatch from Bulgaria to other Member States of certain products of the meat and milk sectors, covered by Annex III to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3). Those products should be dispatched from Bulgaria only if obtained in a processing establishment listed in the Annex to that Decision. (2) Bulgaria is carrying out an assessment of all processing establishments in those sectors. In that context, Bulgaria has requested the deletion of certain establishments listed in the Annex to Decision 2007/31/EC. Therefore, the list in that Annex should be updated accordingly. For the sake of clarity, it is appropriate to replace it by the Annex to this Decision. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex of Decision 2007/31/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 April 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 8, 13.1.2007, p. 61. (3) OJ L 139, 30.4.2004, p. 55, corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX ANNEX List of processing establishments authorised to dispatch products of the sectors referred to in Article 1 from Bulgaria to the other Member States MEAT ESTABLISHMENTS No Vet. No Name and address of establishment Site of premises concerned 1 BG 0401028 Mesokombinat-Svishtov  EOOD gr. Svishtov ul. 33-ti Svishtovski polk  91 2 BG 1201011 Mesotsentrala  Montana  OOD gr. Montana bul. Treti mart  216 3 BG 1204013 Kompas  OOD s. Komarevo obsht. Berkovitsa 4 BG 1604039 Evropimel  OOD gr. Plovdiv bul. V. Aprilov  5 BG 1701003 Mesokombinat  Razgrad  AD gr. Razgrad, Industrialen kvartal, ul. Beli Lom  1 6 Ã G 1901021 Mekom  AD gr. Silistra Industrialna zona  Zapad 7 BG 2204099 Tandem-V  OOD gr. Sofia bul. Iliantsi  23 8 BG 2501002 Tandem  Popovo  OOD s. Drinovo obsht. Popovo POULTRY MEAT ESTABLISHMENTS No Vet. No Name and address of establishment Site of premises concerned 1 BG 1202005 Gala M  OOD gr. Montana 2 BG 1602001 Galus  2004  EOOD s. Hr. Milevo obl. Plovdiv 3 BG 1602045 Deniz 2001  EOOD gr. Parvomay ul. Al. Stamboliiski  23 4 BG 1602071 Brezovo  AD gr. Brezovo ul. Marin Domuschiev  2 5 BG 2402001 Gradus-1  OOD gr. Stara Zagora kv. Industrialen  6 BG 2802076 Alians Agrikol  OOD s. Okop obl. Yambolska MILK PROCESSING ESTABLISHMENTS No Vet. No Name and address of establishment Site of premises concerned 1 BG 0412010 Bi Si Si Handel  OOD gr. Elena ul. Treti Mart  19 2 BG 0512025 El Bi Bulgarikum  EAD El Bi Bulgarikum  EAD 3 BG 0612012 OOD Zorov  97  gr. Vratsa 4 BG 0612027 Mlechen ray  99  EOOD gr. Vratsa 5 BG 0612043 ET Zorov-91-Dimitar Zorov  gr. Vratsa 6 BG 1112006 Kondov Ekoproduktsia  OOD s. Staro selo 7 BG 1312001 Lakrima  AD gr. Pazardzhik 8 BG 1912013 ZHOSI  OOD s. Chernolik 9 BG 1912024 Buldeks  OOD s. Belitsa 10 BG 2012020 Yotovi  OOD gr. Sliven kv. Rechitsa  11 BG 2012042 Tirbul  EAD gr. Sliven Industrialna zona 12 BG 2212001 Danon  Serdika  AD gr. Sofia ul. Ohridsko ezero  3 13 BG 2212003 Darko  AD gr. Sofia ul. Ohridsko ezero  3 14 BG 2212022 Megle-Em Dzhey  OOD gr. Sofia ul. Probuda  12 14 15 BG 2512020 Mizia-Milk  OOD gr. Targovishte Industrialna zona 16 BG 2612047 Balgarsko sirene  OOD gr. Haskovo bul. Saedinenie  94